Action by an infant to recover damages for personal .injuries sustained when she fell through an unguarded window adjacent to a stairway in a house owned and maintained by defendants and in which she and her parents resided, and for expenses and loss of services by her father. Judgment of the City Court of Yonkers in favor of plaintiffs unanimously affirmed, with costs, pursuant to the provisions of section 106 of the Civil Practice Act. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.